DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 2018/0041959 A1, hereinafter “Yang”).
	Regarding claim 1, Yang teaches a communication method of a wireless local area network, comprising: receiving, by a first receiver for receiving a wake up frame, a wake up frame, wherein the first receiver is in a light awake state, and the light awake state is a state for monitoring the wake up frame (e.g., Wake-Up Receiver 645 of fig. 6, 750 of Fig. 7, ¶ [0062], a first device (e.g., a RD) with an auxiliary radio receiver (a wake-up receiver), where the wake-up receiver, upon receiving a corresponding wake-up signal from a second device (e.g., a TD), wakes up a first RCM out of a plurality of RCMs of the first device in order for the first device to communicate with the second device using the first RCM. Fig. 3); and after the first receiver receives the wake up frame, sending a wake up instruction to a second receiver (e.g., RCMs 630, 635, 640 of fig. 6 and RCMs 735, 740, 745 of fig. 7. Fig. 3) that is configured to receive an IEEE 802.11 data frame and is in a sleep state, so as to wake up the second receiver to receive the IEEE 802.11 data frame (¶ [0062], The plurality of RCMs include at least one of an 802.11 (Wi-Fi) module, ¶ [0069], Wake-up receiver 645 configures switch 650 to assert the wake-up interrupt to wake-up the indicated RCM (e.g., RCM 640 as shown in FIG. 6). The wake-up interrupt may wake up RCM 640 by causing a central processor of RD 610 or a processor of RCM 640 to execute program for powering up RCM 640. ¶ [0070] and ¶ [0075]).
	Regarding claim 3, Yang teaches a communication method of a wireless local area network, comprising: receiving, by a second receiver (e.g., RCMs 630, 635, 640 of fig. 6 and RCMs 735, 740, 745 of fig. 7. Fig. 3) that is configured to receive an IEEE 802.11 data frame and is in a sleep state, a wake up instruction sent by a first receiver (¶ [0062], The plurality of RCMs include at least one of an 802.11 (Wi-Fi) module, ¶ [0069], Wake-up receiver 645 configures switch 650 to assert the wake-up interrupt to wake-up the indicated RCM (e.g., RCM 640 as shown in FIG. 6). The wake-up interrupt may wake up RCM 640 by causing a central processor of RD 610 or a processor of RCM 640 to execute program for powering up RCM 640), wherein the first receiver is in a light awake state, and the first receiver sends the wake up instruction to the second receiver after receiving a wake up frame (e.g., Wake-Up Receiver 645 of fig. 6, 750 of Fig. 7, ¶ [0062], a first device (e.g., a RD) with an auxiliary radio receiver (a wake-up receiver), where the wake-up receiver, upon receiving a corresponding wake-up signal from a second device (e.g., a TD), wakes up a first RCM out of a plurality of RCMs of the first device in order for the first device to communicate with the second device using the first RCM. Fig. 3); and entering, by the second receiver, an awake state to receive the IEEE 802.11 data frame after receiving the wake up instruction(¶ [0069], The wake-up interrupt may wake up RCM 640 by causing a central processor of RD 610 or a processor of RCM 640 to execute program for powering up RCM 640. ¶ [0070] and ¶ [0075]).
 	Regarding claim 9, Yang teaches an access point, comprising: a first receiver, wherein the first receiver is in a light awake state, the light awake state is a state for monitoring a wake up frame, and the first receiver (e.g., Wake-Up Receiver 645 of fig. 6, 750 of Fig. 7, ¶ [0062], a first device (e.g., a RD) with an auxiliary radio receiver (a wake-up receiver), where the wake-up receiver, upon receiving a corresponding wake-up signal from a second device (e.g., a TD), wakes up a first RCM out of a plurality of RCMs of the first device in order for the first device to communicate with the second device using the first RCM. Fig. 3) comprises: a first receiving unit for receiving a wake up frame; and a first sending unit for sending a wake up instruction to a second receiver (e.g., RCMs 630, 635, 640 of fig. 6 and RCMs 735, 740, 745 of fig. 7. Fig. 3) that is configured to receive an IEEE 802.11 data frame and is in a sleep state after the first receiving unit receives the wake up frame, so as to wake up the second receiver to receive the IEEE 802.11 data frame (¶ [0062], The plurality of RCMs include at least one of an 802.11 (Wi-Fi) module, ¶ [0069], Wake-up receiver 645 configures switch 650 to assert the wake-up interrupt to wake-up the indicated RCM (e.g., RCM 640 as shown in FIG. 6). The wake-up interrupt may wake up RCM 640 by causing a central processor of RD 610 or a processor of RCM 640 to execute program for powering up RCM 640. ¶ [0070] and ¶ [0075]); and the second receiver, wherein the second receiver is used for receiving an 802.11 data frame and is in a sleep state, and the second receiver comprises: a second receiving unit for receiving a wake up instruction sent by the first receiver, wherein the first receiver is in a light awake state, and the first receiver sends the wake up instruction after receiving a wake up frame; and a processing unit for entering an awake state so as to receive the IEEE 802.11 data frame after the second receiving unit receives the wake up instruction ((¶ [0064], the wake-up interrupt may wake up RCM 640 by causing a central processor of RD 610 or a processor of RCM 640 to execute program for powering up RCM 640, ¶ [0068], ¶ [0070] and ¶ [0075]).

	Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
s 2, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang.
Regarding claims 2 and 11, Yang teaches the communication method of the wireless local area network according to claim 1, wherein after sending the wake up instruction to the second receiver, the method further comprises: receiving, by the first receiver, a notification message, wherein the notification message is used for notifying the first receiver that the second receiver has completed receiving the IEEE 802.11 data frame and will enter the sleep state again (¶ [0069], After the completion of data exchanges (event 670), RD 610 may determine that there is no further communications activities. Thereafter, RD 610 may resume the reduced power state by placing RCM 640 and associated processor back into a sleep mode while having wake-up receiver 645 and switch 650 switched back ON. RD 610 may have temporarily turned off wake-up receiver 645 and switch 650 when RCM 640 is turned ON, to save more power).
Yang does not explicitly teach the notification message is sent by the second receiver.
However, Yang teaches the TD/AP explicitly indicates the RCM of the RD to wake up in the wake-up signal. The TD may use different wake-up preambles or addresses in the wake-up signals to indicate which one of the plurality of RCMs of the RD to wake up. For example, the wake-up interrupt may wake up RCM 640 by causing a central processor of RD 610 or a processor of RCM 640 to execute program for powering up RCM 640 (¶ [0064], ¶ [0068]). When there is no data communications for a while, a processor associated with 802.11 RCM 312 may execute a program that places ¶ [0052]).
Yang further teaches after the completion of data exchanges, RD 610 may determine that there is no further communications activities. Thereafter, RD 610 may resume the reduced power state by placing RCM 640 and associated processor back into a sleep mode while having wake-up receiver 645 and switch 650 switched back ON. RD 610 may have temporarily turned off wake-up receiver 645 and switch 650 when RCM 640 is turned ON, to save more power (¶ [0069]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to send the notification by the second receiver (e.g., RCM 312 or RCM 640) in the system of Yang to further reduce power consumption.
Regarding claim 4, Yang teaches the communication method of the wireless local area network according to claim 3, further comprising: after completing the reception of the IEEE 802.11 data frame, entering, by the second receiver, the sleep state again and receiving a notification message about the second receiver entering the sleep state again by the first receiver (¶ [0069], After the completion of data exchanges (event 670), RD 610 may determine that there is no further communications activities. Thereafter, RD 610 may resume the reduced power state by placing RCM 640 and associated processor back into a sleep mode while having wake-up receiver 645 and switch 650 switched back ON. RD 610 may have temporarily turned off wake-up receiver 645 and switch 650 when RCM 640 is turned ON, to save more power).
Yang does not explicitly teach sending the notification message of being about to enter the sleep state again to the first receiver.
¶ [0064], ¶ [0068]). When there is no data communications for a while, a processor associated with 802.11 RCM 312 may execute a program that places at least a major portion of the electronic circuits inside 802.11 RCM 312 into a sleeping mode (¶ [0052]).
Yang further teaches after the completion of data exchanges, RD 610 may determine that there is no further communications activities. Thereafter, RD 610 may resume the reduced power state by placing RCM 640 and associated processor back into a sleep mode while having wake-up receiver 645 and switch 650 switched back ON. RD 610 may have temporarily turned off wake-up receiver 645 and switch 650 when RCM 640 is turned ON, to save more power (¶ [0069] ).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed send the notification message by the second receiver in the system of Yang to further reduce power consumption.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDISH K RANDHAWA/Examiner, Art Unit 2477